I concur in the conclusion that the court committed no reversible error, if the question were properly before the court.
I am of opinion, however, that the order dismissing the garnishee is not a final order within the meaning of judgment, as contemplated under the Constitution. If the attaching creditor was not satisfied with the answer of the garnishee, the statute provides for a direct action by him against the garnishee, in which action he may ascertain, after trial, the correctness of the answer of the garnishee before the trial court.
This remedy leads to the conclusion that the mere discharge of the garnishee by the trial court was not a final order, amounting to a judgment.